United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2838
                                   ___________

Ralph Mercer,                         *
                                      *
            Appellant,                *
                                      * Appeal from the United States
     v.                               * District Court for the Western
                                      * District of Missouri.
Michael J. Astrue,                    *
Commissioner of Social Security,      * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: January 26, 2011
                                Filed: February 1, 2011 (Corrected 2/1/11)
                                 ___________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Ralph Mercer appeals the district court’s1 order dismissing his 42 U.S.C.
§ 405(g) action. Upon careful consideration of the record and Mercer’s arguments for
reversal, see Boock v. Shalala, 48 F.3d 348, 351 n.2 (8th Cir. 1995) (standard of
review), we conclude that the facts do not show a violation of Mercer’s due process
rights. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.